Fourth Court of Appeals
                                San Antonio, Texas
                                     February 10, 2020

                                   No. 04-19-00284-CV

                  IN THE ESTATE OF Ronald Craig BURNS, Deceased,

                       From the County Court, Karnes County, Texas
                               Trial Court No. 2017-006047
                      Honorable Polly Jackson Spencer, Judge Presiding


                                      ORDER
       Appellants have filed an unopposed motion to extend the deadline to file a motion for
rehearing. Appellants’ motion is GRANTED. It is ORDERED that any motion for rehearing is
due no later than February 21, 2020.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court